Allowable Subject Matter
	Claims 46-73 are allowed.

Closest references found:
("20150271761"|"20140133449"|"20150326995"|"20170339648"|"20180049053"|"20180206271"|"20150271761"|"20160100434"|"20150043413")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
determining, by a terminal device, whether first indication information is received; after determining that the first indication information is received, determining, by the terminal device, transmit power of a signal on a first channel based on a first parameter; or after determining that the first indication information is not received, determining, by the terminal device, transmit power of a signal on a first channel based on a second parameter, or determining, by the terminal device, transmit power of a signal on a first channel is the maximum transmit power of the terminal device; and sending, by the terminal device, the signal based on the transmit power of the signal on the first channel; wherein the first channel is a narrowband physical uplink shared channel (NPUSCH), and the determining, by the terminal device, transmit power of a signal on a first channel based on a second parameter, or determining, by the terminal device, wherein the transmit power of a signal on a first channel is the maximum transmit power of the terminal device comprises: determine, by the terminal device, the transmit power of the signal on the first channel based on the second parameter when repetition quantity of the signal on the NPUSCH is less than or equal to a first threshold; or determining, by the terminal device, the transmit power of the signal on the first channel is the maximum transmit power of the terminal device when quantity of repetition times of the signal on the NPUSCH is greater than a first threshold; and the first channel is an narrowband physical random access channel (NPRACH), and wherein the determining, by the terminal device, transmit power of a signal on a first channel based on a second parameter, or determining, by the terminal device, transmit power of a signal on a first channel is the maximum transmit power of the terminal device comprises: determining, by the terminal device, the transmit power of the signal on the first channel based on the second parameter when coverage level of the signal on the NPRACH is less than or equal to a second level; or determining, by the terminal device, the transmit power of the signal on the first channel is the PAGE 2 OF 16APPLICATION NO. 16/686,198 DOCKET No. 85435450US04 maximum transmit power of the terminal device when coverage level of the signal on the NPRACH is greater than the second level.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system
/ANKUR JAIN/           Primary Examiner, Art Unit 2649